TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00147-CV



                             Cynthia Roshelle Alexander, Appellant

                                                  v.

                                Clifford Wayne Spence, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. FM402424, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               After appellant Cynthia Roshelle Alexander filed her notice of appeal, she learned

that the trial court had not signed a final order reflecting the determinations made at a hearing held

in February. On May 31, we abated the appeal to allow time for the trial court to enter a final

judgment. On June 20, appellant notified this Court that she had decided not to pursue her appeal.

In accordance with appellant’s wishes, we dismiss the appeal. See Tex. R. App. P. 42.1.




                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed

Filed: June 30, 2005